      Case 7:21-cr-00909 Document 23 Filed on 06/14/21 in TXSD Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    McALLEN DIVISION

UNITED STATES OF AMERICA                         '
                                                 '
v.                                               '    Criminal No. M-21-0909-01
                                                 '
FERNANDO CISNEROS                                '

                               NOTICE OF PLEA AGREEMENT

       COMES NOW the United States of America, hereinafter referred to as "the Government,"

by and through its United States Attorney for the Southern District of Texas and its Assistant

United States Attorney assigned to this matter, and would respectfully show the Court that the

Government and the Defendant have entered into the following plea agreement:

       1.      Defendant agrees to plead guilty to Count Two of the Indictment.

       2.      The Government will recommend:

               a.      that the offense level decrease by 2 levels pursuant to U.S.S.G. ' 3E1.1(a)
                       if the defendant clearly demonstrates acceptance of responsibility; and

               b.      that the remaining counts of the indictment be dismissed at the time of
                       sentencing.

       If the Defendant is not a citizen of the United States of America, a plea of guilty may result

in removal from the United States, denial of citizenship and denial of admission to the United

States in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may

result in denaturalization.

       This document states the complete and only Plea Agreement between the United States of

America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes

all prior understandings, if any, whether written or oral, and cannot be modified other than in

writing and signed by all parties or on the record in Court. No other promises or inducements

have been or will be made to the Defendant in connection with this case, nor have any promises

or threats been made in connection with this plea.
      Case 7:21-cr-00909 Document 23 Filed on 06/14/21 in TXSD Page 2 of 2


                                                                                     M-21-0909-01



                                    ACKNOWLEDGMENTS:

       I have read this agreement and carefully reviewed every part of it with my attorney. If I

have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.


Date: 6/11/21                                Defendant: /s/ Chris Gonzalez with the client's permission.

       I am the Defendant's counsel. I have carefully reviewed every part of this agreement with

the Defendant. I certify that this agreement has been translated to my client by a person fluent in

the Spanish language if my client is unable to read or has difficulty understanding the English

language.



Date: 6/11/21                                 /s/ Chris Gonzalez
                                             Counsel for Defense

For the United States of America:

                                             JENNIFER B. LOWERY
                                             Acting United States Attorney




                                             Roberto Lopez, Jr.
                                             Assistant United States Attorney


APPROVED BY:




Angel Castro
Assistant United States Attorney in Charge
